1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     LARRY SMITH,                                      Case No. 3:15-cv-00034-MMD-CLB

7                                  Petitioner,                        ORDER
               v.
8

9     JAMES COX, et al.,

10                             Respondents.

11

12          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

13          It has come to the Court’s attention that a transcript of the post-conviction

14   evidentiary hearing that took place on February 9, 2012, has not been included in the

15   record.

16          It is therefore ordered that, within 10 days of the date of this order, Respondents

17   will file a complete copy of the post-conviction evidentiary hearing transcript.

18          DATED THIS 8th day of January 2020.
19
20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
